ACCEPTED
                                                                                              12-14-00109-CR
                                                                                  TWELFTH COURT OF APPEALS
                                                                                               TYLER, TEXAS
                                                                                          1/8/2015 5:04:22 PM
                                                                                                 CATHY LUSK
                                      12·14-00 109-CR                                                  CLERK


  BRANDON MEDFORD                                     IN THE COURT OF APPEALS
  vs.                                                 12th JUDICIAL DISTRICT
                                                                        FILED IN
                                                                   12th COURT OF APPEALS
  STATE OF TEXAS                                      TYLER, TEXAS      TYLER, TEXAS
                                                                    1/8/2015 5:04:22 PM
                    APPELLANT'S MOTION TO OBTAIN               RECORD CATHY     S. LUSK
                                                                            Clerk
TO THE HONORABLE JUDGES OF SAID COURT:
        Now comes James Huggler, Counsel for the Appellant, in the above styled and
numbered causes, and would show the Court as follows:


                         I. Factual and Procedural Background
        Brandon Medford was appointed counsel for purposes of this appeal. Appellate
counsel has reviewed the record and filed a Brief in compliance with Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Counsel has also filed
a Motion to Withdraw.


                                        II. Grounds
        In order to file a pro se brief in this case, it is necessary to review the record.
Counsel has explained the rights the ability to pursue his own appeal. Appellant
desires to submit his own appeal. However, having been appointed appellate counsel,
the trial court has found Brandon Medford indigent. The Court of Criminal Appeals
has stated that appellate counsel has a duty is an Anders brief is filed, to file a motion
to withdraw as well as a motion to allow the appellant access to the record in the case.
Kelly v. State, 436 S.W.3d 313, 319·20.(Tex. Crim. App. 2014).




                                        Page 1 of 2
••   y




                                        III. Prayer for Relief
               Appellant requests that he be provided a copy of the appellate record in this
         case, or that this Court remand the matter to the trial court to allow Mr. Medford a
     copy of the record, and for other such relief as the Court may deem appropriate.




                                                  Respectfully submitted,




                                              /     Brandon Medford
                                                    c/o Smith County Jail
                                                    206 E. Elm Street
                                                    Tyler, Texas 75702
                                                     105 W. Hollis
                                                     Troup, Texas 75789


                                    CERTIFICATE OF SERVICE
              This is to certify that a copy of the foregoing Motion has been delivered to
     Michael West, Counsel for the State, at the addresses listed below on this the     :lit
     day of     VOt ~   Y'l   bt~      , 2014 by hand delivery or regular mail or the State of
     Texas electronic filing system.


                                            ~Brandon
                                               "~ JMedford
                                                     d17 fr1eJ.fa'"./


     Michael West
     Smith County District Attorney's Office
     100 North Broadway, 4th Floor
     Tyler, Texas 75702



                                             Page2 of 2